        Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 1 of 9



                   IN THE UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF PENNSYLVANIA

JOHN WILLIAMS,
                                             FILED ELECTRONICALLY
      Plaintiff,
                                             CIV. ACTION NO. 3:19-CV-00101
      vs.

PENNSYLVANIA DEPARTMENT OF
CORRECTIONS, QUEHANNA BOOT
CAMP, STEVE GODFREY, SIP
PROGRAM ADMINISTRATOR
TERRI SOMERS, DEBORAH
CUTSHALL, HEARING EXAMINER
NUNEZ, CORRECT CARE
SOLUTIONS, LLC,

      Defendants.

                   BRIEF IN SUPPORT OF
      PARTIAL MOTION TO DISMISS PLAINTIFF’S COMPLAINT

   Now come Defendants, Correct Care Solutions, LLC and Deborah Cutshall, and

hereby submit the following Brief in Support of their Partial Motion to Dismiss

Plaintiff’s Complaint.


                         I.   STATEMENT OF THE CASE

      Plaintiff, John Williams, was an inmate within the Pennsylvania Department

of Corrections and was incarcerated in several institutions since January 2016. Mr.

Williams asserts that while incarcerated he was enrolled in the State Intermediate

Punishment program known as SIP intended to rehabilitate non-violent offenders


                                         1
          Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 2 of 9



with drug and alcohol problems while incarcerated. Upon information and belief,

Mr. Williams is no longer incarcerated at this time.

      Plaintiff initiated this action by filing a Complaint on or around June 25,

2019. (ECF No. 1). Mr. Williams’ Complaint alleges claims including Deliberate

Indifference to Serious Medical Needs (ECF No. 1, Count I), Violations of §504 of

the Rehabilitation Act (ECF No. 1, Count II), Violation of the Americans with

Disabilities Act (ECF No. 1, Count III), and a Violation of Due Process under the

Fourteenth Amendment (ECF No. 1, Count IV).            Mr. Williams alleges that due

to various health conditions and a prior gastric bypass surgery, he required dietary

restrictions, extra time to finish meals and required medical accommodations.

(ECF No. 1 ¶¶13, 16). Mr. Williams was transferred to Quehanna Boot Camp

where he alleges staff did not provide him the medical accommodations that he

required. (ECF No. 1 ¶ 20, 21). More specifically, the claims of the Complaint

consist of the following:

      -       Count I – Eighth Amendment “deliberate indifference” –
              Plaintiff states that Defendants denied him access to medical
              treatment and basic nutrition

      -       Count II – Rehabilitation Act of 1973 – Plaintiff contends
              Defendants discriminated against him on the basis of disability
              by denying him access to programs, benefits and services.

      -       Count III – Americans with Disabilities Act – Plaintiff
              contends defendants discriminated against him on the basis of
              disability by denying him access to services, programs, and
              activities.
                                          2
             Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 3 of 9




         -        Count IV – Fourteenth Amendment Due Process
                  (Procedural) – Plaintiff contends Defendants violated his due
                  process rights in the process through which he was expelled
                  from the SIP program.

         Defendants Correct Care Solutions (CCS) and Deborah Cutshall now move

to partially dismiss Plaintiff’s Complaint on the grounds that Plaintiff’s Complaint

contains claims for violations of the Americans with Disabilities Act and

Rehabilitation Act which do not present viable causes of action against Moving

Defendants as a matter of law. Additionally, Plaintiff’s Fourteenth Amendment

due process claim, while probably not intended to be directed against moving

Defendants, fails to state a claim against them as a matter of law.

                                               II.      ARGUMENT

         A.       PLAINTIFF’S COMPLAINT FAILS TO STATE A
                  CLAIM AS A MATTER OF LAW AGAINST MS.
                  CUTSHALL OR CORRECT CARE SOLUTIONS UNDER
                  EITHER TITLE II OF THE ADA OR §504 OF THE
                  REHABILITATION ACT.

         Defendants address Counts II and III together, as the legal basis is the same

and Courts usually consider such claims together. 1 Defendants move to dismiss

these counts because the law does not provide a cognizable cause of action against

Deborah Cutshall or CCS for violation of either statute.


1
  “Although the language of the ADA and Rehabilitation Act differs, the standards for determining liability under
the two statutes are identical.” McDonald v. Pennsylvania, 62 F.3d 92, 94 (3d Cir. 1995) ("Whether suit is filed
under the Rehabilitation Act or under the Disabilities Act, the substantive standards for determining liability are the
same.") Bowers v. NCAA, 475 F.3d 524, 535 n.12 (3d Cir. 2007)

                                                           3
           Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 4 of 9



         Title II of the ADA provides, in pertinent part:

         [N]o qualified individual with a disability shall, by reason of such
         disability, be excluded from participation in or be denied the benefits
         of the services, programs, or activities of a public entity, or be
         subjected to discrimination by any such entity.

42 U.S.C. §12132; Doe v. County of Centre, 242 F.3d 437, 446 (3d Cir. 2001);

Spencer v. Courtier, 552 Fed. Appx. 121, 125 (3d Cir. 2014); Brown v. Deparlos,

492 Fed. Appx. 211, 215 (3d Cir. 2012). “Similarly, §504 of the Rehabilitation

Act, 29 U.S.C. §794, prohibits discrimination on the basis of disability by

programs that receive federal funds.” P.P. v. W. Chester Area Sch. Dist., 585 F.3d

727, 730 (3d Cir. 2009). 2

         However, the class of defendants against whom a claim may be brought for

a violation of either Title II of the ADA or §504 of the RA is limited. These

statutes apply to "any State or local government," and "any department, agency,

special purpose district, or other instrumentality of a State or States or local

government." 42 U.S.C. § 12131. Schorr v. Borough of Lemoyne, 2002 U.S. Dist.

LEXIS 25668, at *15 (M.D. Pa. 2002); Wesley v. Vaughn, 1999 U.S. Dist. LEXIS

18098, at *12 (E.D. Pa. 1999) (Title II ADA claims available only against public

entities). “The Court of Appeals for the Third Circuit has found that there is


2
  Defendants briefly note additionally that “a plaintiff asserting a claim for the violation of Section 504 of the
Rehabilitation Act must establish that the entity in question receives federal financial assistance.” Taylor v. Altoona
Area Sch. Dist., 513 F. Supp. 2d 540, 558 (W.D. Pa. 2007) (citing Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d
Cir. 2002). Neither Ms. Cutshall nor CCS receive federal financial assistance.


                                                           4
             Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 5 of 9



generally no individual liability under the ADA.” Emerson v. Thiel College, 296

F.3d 184, 189 (3d Cir. 2002) (“individuals are not liable under Titles I and II of the

ADA”).           “An exception exists when an individual is sued for prospective

injunctive relief.” Koslow v. Commonwealth of Pennsylvania, 302 F.3d 161, 168

(3d Cir. 2002); Mohney v. Pennsylvania, 809 F. Supp. 2d 384, 392 (W.D. Pa.

2011). 3 Similarly, unless an individual defendant is a direct recipient of federal

financial aid, such defendant cannot be liable for claims under the Rehabilitation

Act. Haybarger v. Lawrence Cty. Adult Prob. & Parole, 2007 U.S. Dist. LEXIS

18314, at *18 (W.D. Pa. 2007); Finley v. Pa. Dep't of Corr., 2015 WL 1967262,

2015 U.S. Dist. LEXIS 56939, at *19-20 (M.D. Pa. 2015) (“The United States

Court of Appeals for the Third Circuit has stated, in general terms, that individual

liability is not available under the Rehabilitation Act. . . . Courts within this circuit

have held that individuals cannot be held liable under the Rehabilitation Act,”

citing Taylor v. Altoona Area Sch. Dist., 513 F.Supp.2d 540, 556 (W.D. Pa.

2007)).

          Neither Ms. Cutshall nor CCS are cognizable defendants for any private

cause of action under either Title II of the ADA or §504 of the Rehabilitation Act,

and Counts II and III of the Complaint do not lie against them. Defendants

accordingly move to dismiss both Counts as against them.


3
    Plaintiff’s Complaint does not request injunctive relief but compensatory damages.

                                                           5
        Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 6 of 9



      B.     PLAINTIFF’S COMPLAINT FAILS TO STATE A
             CLAIM FOR VIOLATION OF THE DUE PROCESS
             CLAUSE OF THE FOURTEENTH AMENDMENT
             AGAINST MS. CUTSHALL OR CCS.

      Plaintiff alleges that Defendants violated his rights pursuant to the

Fourteenth Amendment Due Process Clause, and the allegations indicate that this

is a “procedural” due process claim. His allegations pertain to the procedure

leading to his expulsion from the SIP program resulting in a return to more routine

incarceration. While the undersigned suspects it was/is not Plaintiff’s intention to

include the moving Defendants within the ambit of this Count, it refers to

“defendants” generally, and out of an abundance of caution, movants therefore

include this final subsection.

      Mr. Williams has made no factual allegations against CCS or Ms. Cutshall

with regard to his expulsion from the SIP program, and the facts which have been

alleged would suggest that either moving Defendant was involved or implicated in

his claims related to his expulsion from the program. Accordingly, as a matter of

law, the Complaint fails to adequately set forth either Defendants’ involvement

sufficiently to state a claim. Rizzo v. Goode, 423 U.S. 362 (1976); Zerbe v.

Karnes, 2008 U.S. Dist. LEXIS 5551* 13 (M.D. Pa. 2008) (In order to advance a

§1983 claim against an individual, an inmate must show, via the Complaint’s




                                         6
          Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 7 of 9



allegations, that the Defendant was personally involved in the events of

occurrences that underlie a claim). 4

        “To prevail on a procedural due process claim under §1983, a plaintiff must

prove: (1) that he was deprived of a protected liberty or property interest; (2) that

this deprivation was without due process; (3) that the defendant subjected the

plaintiff, or caused the plaintiff to be subjected to, this deprivation without due

process; (4) that the Defendant was acting under color of state law; and (5) that the

plaintiff suffered injury as a result of the deprivation without due process.”

Braunstein v. Paws Across Pitsburgh, 2019 WL 1458236, 2019 U.S. Dist. LEXIS

56664, at *13 n.5 (W.D. Pa. 2019), citing Rockledge Dev. Co. v. Wright Twp., 767

F.Supp. 2d 499, 502 (M.D.Pa.2011), and Sample v. Diecks, 885 F.2d 1099, 1113-

14 (3d Cir.1989)

        Here, Mr. Williams has failed to articulate the personal involvement of

either CCS or Deborah Cutshall. The only Defendant directly named within this

cause of action is Hearing Examiner Nunez. This cause of action surrounds Mr.

Williams hearing and expulsion from the SIP program. It in no way relates to

medical care or implicates either Deborah Cutshall or CCS, who are not ordinarily

involved in anything related to such programs. Plaintiff does not identify any

4
  Claims under the Fourteenth Amendment, like any other federal constitutional claim, are actionable against
defendants such as the moving Defendants by virtue of 42 U.S.C. §1983, and a Fourteenth Amendment procedural
due process claim is therefore similar to a claim under another Amendment such as the Eighth Amendment.
McCleester v. Mackel, 2008 U.S. Dist. LEXIS 27505, at *2 (W.D. Pa. 2008) (“claims under the Due Process and
Equal Protection Clauses of the Fourteenth Amendment . . . are actionable under 42 U.S.C. §1983.”)

                                                      7
        Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 8 of 9



relevant facts that would establish a claim against either Moving Defendant within

this Count. Therefore, as Mr. Williams has failed to articulate sufficient facts to

support a Due Process violation of the Fourteenth Amendment against movants,

this claim should be dismissed as a matter of law.


                                III.    CONCLUSION

      For the reasons set forth herein, Defendants Correct Care Solutions and

Deborah Cutshall respectfully request that this Honorable Court grant the within

Partial Motion to Dismiss Plaintiff’s Complaint and dismiss them with prejudice as

to Counts II, III, and IV.

                                        Respectfully submitted,

                             WEBER GALLAGHER SIMPSON STAPLETON
                                     FIRES & NEWBY LLP




                                BY:
                                       Samuel H. Foreman, Esquire
                                       sforeman@wglaw.com
                                       PA77096
                                       Devon A. Malloy, Esquire
                                       dmalloy@wglaw.com
                                       PA317771
                                       WEBER GALLAGHER
                                       Four PPG Place • 5th Floor
                                       Pittsburgh, PA 15222
                                       (412) 281-4541


                                           8
         Case 3:19-cv-00101-MPK Document 17 Filed 09/18/19 Page 9 of 9



                        CERTIFICATE OF SERVICE

     I, Samuel H. Foreman, Esquire, hereby certify that on this date a true and

correct copy of the foregoing BRIEF IN SUPPORT OF PARTIAL MOTION

TO DISMISS PLAINTIFF’S COMPLAINT was sent to all counsel of record via

CM/ECF notice:

                          Louis J. Kroeck, IV, Esquire
                               LJK-Law PLLC,
                             12th Floor, Park Bldg
                               355 Fifth Avenue
                            Pittsburgh, PA 15222

                               Justine Gayle, Esq.
                           Office of Attorney General
                             1251 Waterfront Place
                                Mezzanine Level
                              Pittsburgh, PA 15222
                   Counsel for Dept. of Corrections Defendants




                                     Sam Foreman, Esquire

Dated:             September 18, 2019




                                        9
